BY THE COURT.
This action is one in equity to enjoin the enforcement of a judgment rendered by the Columbus Municipal Court in favor of George Pugh et al, against G. H. Frazer, et al. Frazer in this action avers that no notice of the hearing in the Municipal Court was given him or either of his -co-defendants and that the defendant Reynolds was a non-resident of the State.
Pugh answered, claiming that he brought an action on a note against Frazer et al., the defense thereto being lack of consideration and fraud; and that in due progress of the case a judgment was rendered in his favor. On appeal, the Court of Appeals held:
1. Even on the assumption that Frazer ef had a good defense to the note, that is not sufficient to justify the interference with the judgment of the lower court, it appearing that the Court had jurisdiction over the parties by the filing of an answer by Frazer et.
2. The Court having overruled Frazer’s motion to vacate the judgment and no error proceedings having been prosecuted therefrom, the cause of action stated in the original petition of Pugh was fully adjudicated in the Municipal Court and this court has no jurisdiction to re-litigate the alleged defense of the makers of the note.
3. The motion filed to vacate afforded Frazer et. a complete remedy a tlaw by prosecuting error; and their failure to take advantage thereof does not give them additional rights, an dtheir petition will be dismissed.
Decree accordingly.
(Ferneding, Kunkle ,& Allread, JJ., concur.)